Case 4:20-cv-04006 Document9 Filed on 12/23/20 in TXSD Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
ROBERTO GUAJARDO §
Plaintiff, §
§
V. § CASE NO. 4:20-CV-04006
§
FIESTA MART, LLC §
Defendant. §

MOTION TO REMAND

Plaintiff, ROBERTO GUAJARDO, files this motion to remand under U.S.C. sec.
1447(c).

I.

This is a slip and fall case in defendant’s store, that was originally filed in the state court
and removed by defendant to this court.

Il.

A court must strictly construe the removal statutes in favor of remand and against
removal. Hunter v. Philip Morris USA, 582 F.3d 1039, 1 042(9" Cir.2009),; Diaz v. Sheppard, 85
F.3d 1502, 1505(11" Cir. 1996). A court may remand a case at any time on the basis of a lack of
subject matter jurisdiction identified in the motion for remand,. 28 U.S.C. sec. 1447(c); Lowery
v. Ala. Power Co., 483 F.3d 1184, 1213 n.64 (11 Cir. 2007). A court may remand a case on the
basis of any procedural defect identified in a motion for remand within 30 days after the filing of
the notice of removal under 28 U.S.C. sec. 1446(a). 28 U.S.C sec. 1447(c). Lowery v. Ala. Power

Co. , 483 F. 3d1184, 1213 n. 64 (11" Cir. 2007).
I.

The court should remand this case to state court because that lawsuit does not involve a
Case 4:20-cv-04006 Document9 Filed on 12/23/20 in TXSD Page 2 of 3

federal question. 28 U.S.C. sec. 1447(c); Bernhard v. Whitney Nat’L Bank, 523 F.3d 546, 551-52
(5" Cir. 2008); Dixon v. Coburg Diary, Inc., 369 F. 3d 811, 816 (4" Cir. 2004). Defendant’s
notice of removal does not identify any federal question involved in this case.
IV.
The court should remand this case to state court because defendant has not shown that
there is complete diversity between the plaintiff and defendant under 28 U.S.C. sec. 1332.
Defendant is a Limited Liability Corporation. When members of a Limited Liability entity are
themselves entities or associations, citizenship must be traced through however many layers of
members there are until arriving at the entity that is not a limited liability entity and identifying
its citizenship status. See, Mullins v. Test America, inc., 564 F.3d 386, 397-98 (5" Cir. 2009).
V.
For these reasons, plaintiff asks the Court to grant this motion and remand this suit to the

state court where it was originally filed.

Respectfully submitted,

LAW ORFICE OF EPH TEAKA, P.C.

 

 

Attorney for Plaintiff
Case 4:20-cv-04006 Document9 Filed on 12/23/20 in TXSD Page 3 of 3

CERTIFICATE OF SERVIC

 

 
